Affirmed in Part, Reversed and Rendered in Part, and Memorandum Opinion
filed April 22, 2021.




                                             In The

                         Fourteenth Court of Appeals

                                    NO. 14-19-00794-CV

  HECTOR ARGUETA, JR. D/B/A ARGUETA BUS SERVICE, Appellant
                                                V.

MYSTERIE GUITERREZ, AS NEXT FRIEND OF M.C., A MINOR CHILD,
                         Appellee

                        On Appeal from the 295th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2014-59615

                      MEMORANDUM OPINION

      When Max1 was five years old, he fell out of a school bus emergency exit
while the bus was driving through a residential neighborhood in Houston. Max
sustained a skull fracture and a subdural hematoma. Appellee Mysterie Gutierrez,
Max’s mom, sued the school bus operator, appellant Hector Argueta, Jr. d/b/a

      1
          To protect the child’s identity, we refer to him using a pseudonym.
Argueta Bus Service (“Argueta”). Gutierrez asserted a claim for negligence and
the parties proceeded to trial.

       The jury found in favor of Gutierrez and assessed approximately $1.9
million in damages. The trial court entered judgment on the jury’s verdict and
Argueta appealed. For the reasons below, we affirm the trial court’s judgment in
part and reverse and render in part.

                                       BACKGROUND

       On the afternoon of September 18, 2014, Michael Jorissen was driving a
school bus and picked up approximately 20 children from an east Houston
elementary school. While Jorissen was driving his route, a child ran up the bus
aisle and told him “a little boy had fallen out.” Jorissen stopped the bus, walked
several houses back, and found Max lying on his back in the street. Jorissen
carried Max back to the bus and called his wife, Priscilla,2 to pick up Max and take
him to his great-grandmother’s workplace.

       Max was dropped off with his great-grandmother and, later that afternoon,
Gutierrez took him to the emergency room. Max was transferred via ambulance to
another hospital, where he was diagnosed with a skull fracture and subdural
hematoma.

       Gutierrez sued Argueta and the parties proceeded to a jury trial in May 2019.
The jury heard testimony from eight witnesses, including Gutierrez, Jorissen,
Priscilla, Max’s great-grandmother, and four medical experts. In its verdict, the
jury answered “Yes” to the only liability question, which inquired whether
Argueta’s negligence “proximately caused the occurrence in question.” The jury
assessed the following damages:
       2
        Because Priscilla shares the same last name as her husband, we refer to her by her first
name to avoid confusion.

                                               2
       Physical pain and mental anguish sustained in      $300,000
       the past by Max.
       Physical pain and mental anguish that, in          $300,000
       reasonable probability, Max will sustain in
       the future.
       Physical impairment sustained in the past by       $5,000
       Max.
       Physical impairment that, in reasonable            0
       probability, Max will sustain in the future.

       Medical care expenses that, in reasonable          $288,000
       probability, will be incurred on behalf of Max
       in the future from the time of trial until Max
       reaches the age of 18 years.

       Medical care expenses that, in reasonable          $1,000,000
       probability, Max will incur after he reaches
       the age of 18 years.
The trial court signed a final judgment on July 9, 2019, awarding Gutierrez the
amounts assessed in the jury’s verdict. Argueta filed a motion for new trial and a
motion for judgment notwithstanding the verdict, both of which were denied.
Argueta timely appealed.

                                    ANALYSIS

      Argueta asserts seven issues on appeal. In his first issue, Argueta challenges
the trial court’s evidentiary ruling with respect to the expert witnesses’ testimony
on the costs of Max’s future medical care expenses. Argueta also challenges the
legal and factual sufficiency of the evidence supporting the jury’s findings that
(1) Argueta was negligent, and (2) Argueta’s negligence caused the injuries
claimed. Argueta’s remaining issues challenge the legal and factual sufficiency of
the evidence with respect to several of the jury’s damage assessments.


                                         3
       We consider these issues individually, beginning with Argueta’s challenge
 to the trial court’s evidentiary ruling.

I.     Evidentiary Issue

       In its first issue, Argueta asserts that Gutierrez’s “failure to disclose
 information about any amount and method of calculating alleged future medical
 damages made any evidence about such damages inadmissible.” This argument is
 based on Gutierrez’s responses to Argueta’s requests for disclosure. One request
 for disclosure asked for “the amount and any method of calculating economic
 damages.” Gutierrez responded, in relevant part, as follows:

       Plaintiff also intends to offer evidence of medical expenses in the
       future at the trial of this case. The amount and necessity of Plaintiff’s
       future medical expenses may be determined by the jury in its sole
       discretion, with or without expert testimony, not to exceed the sum of
       $250,000. Any expert testimony of future medical expenses . . . will
       be elicited from one or more of Plaintiff’s treating physicians, who are
       identified in Plaintiff’s most recent response to Request for
       Disclosure.
 According to Argueta, Gutierrez did not provide any additional information
 disclosing the amount and method of calculating Max’s future medical expenses.
 This failure to disclose, Argueta argues, rendered such evidence subject to
 mandatory exclusion.       In the alternative, Argueta asserts the award of future
 medical expenses should be limited by Gutierrez’s representation that the amount
 sought would not exceed $250,000.

       Under the Texas Rules of Civil Procedure, a party may request disclosure of
 “the amount and any method of calculating economic damages.” See Tex. R. Civ.
 P. 194.2(b)(4). Further,

       [a] party who failed to make, amend, or supplement a discovery
       response in a timely manner may not introduce in evidence that
       material or information that was not timely disclosed . . . unless the
                                            4
      court finds that:
         (1) there was good cause for the failure to timely make, amend, or
             supplement the discovery response; or
         (2) the failure to timely make, amend, or supplement the discovery
             response will not unfairly surprise or unfairly prejudice the
             other parties.
Tex. R. Civ. P. 193.6(a); see also Reservoir Sys., Inc. v. TGS-NOPEC Geophysical
Co., 335 S.W.3d 297, 309-11 (Tex. App.—Houston [14th Dist.] 2010, pet. denied)
(trial court did not err in excluding all evidence of damages on the defendant’s
counterclaims because the defendant “failed to timely provide evidence of its
damages”). This rule is mandatory and the penalty — exclusion of evidence — is
automatic absent a showing of (1) good cause or (2) lack of unfair surprise or
unfair prejudice. Tex. R. Civ. P. 193.6(b); Reservoir Sys., Inc., 335 S.W.3d at 311.
The burden is on the party offering the undisclosed evidence to establish good
cause or lack of unfair surprise or unfair prejudice. Reservoir Sys., Inc., 335
S.W.3d at 311.

      A Rule 193.6 challenge must be raised in the trial court and a ruling must be
secured to preserve the issue for appellate review. See Tex. R. App. P. 33.1(a); see
also Petroleum Workers Union of the Republic of Mex. v. Gomez, 503 S.W.3d 9,
36 (Tex. App.—Houston [14th Dist.] 2016, no pet.). We review the trial court’s
evidentiary ruling for an abuse of discretion. Horizon/CMS Healthcare Corp. v.
Auld, 34 S.W.3d 887, 906 (Tex. 2000). A trial court abuses its discretion when it
acts arbitrarily or unreasonably or without reference to any guiding principles.
Harpst v. Fleming, 566 S.W.3d 898, 904 (Tex. App.—Houston [14th Dist.] 2018,
no pet.). Under this standard, we uphold the trial court’s evidentiary ruling if there
is any legitimate basis for the ruling. Merrill v. Sprint Waste Servs. LP, 527
S.W.3d 663, 669 (Tex. App.—Houston [14th Dist.] 2017, no pet.).


                                          5
      Here, Argueta raised this issue in the trial court before the beginning of voir
dire and asked the trial court to exclude Gutierrez’s “evidence of future medical
costs/charges” because the evidence “was never . . . provided to [Argueta] in any
discovery responses or expert reports, et cetera.” After some brief discussion of
the issue, the trial court requested additional briefing and told the parties it would
“hold on ruling.” Both parties filed trial briefs addressing the issue. Before both
experts testified, Argueta again objected that it was not provided in discovery. The
trial court overruled Argueta’s objection.

      The trial court’s ruling on Argueta’s objection does not constitute an abuse
of discretion.     Argueta attached to its trial brief the reports it received from
Gutierrez’s three medical experts. The experts’ reports were issued in April 2016
— approximately three years before trial. The reports conclude that Max has
difficulties with verbal comprehension and language as well as problems with
mood regulation. The reports recommend an ongoing course of treatment for Max
including neuropsychological evaluations and testing, treatment from a child
psychiatrist, family psychiatric intervention, and medication.       Based on these
expert reports and Gutierrez’s response to Argueta’s requests for disclosure, the
trial court reasonably could have concluded Gutierrez met her burden to disclose
sufficient information regarding Max’s future medical expenses. See Tex. R. Civ.
P. 193.6, 194.2.

      In the alternative, Argueta argues that Gutierrez’s future medical expenses
recovery should be limited by her representation that amounts sought would not
exceed $250,000. Argueta does not cite any case law or other authority (and we
have found none) supporting its proposition that a damage cap should be imposed
in these circumstances. See Hernandez v. Hernandez, No. 05-13-01219-CV, 2014
WL 5337988, at *3-4 (Tex. App.—Dallas Oct. 20, 2014, no pet.) (mem. op.)

                                             6
  (rejecting the appellant’s argument that damages should have been capped at the
  amount disclosed but noting also that appellant failed to object to the evidence of
  damages); but see Bishop Abbey Homes, Ltd. v Hale, No. 05-14-01137-CV, 2015
  WL 9167799, at *19 (Tex. App.—Dallas Dec. 16, 2015, no pet.) (mem. op.)
  (ordering a remittitur of damages to the amount stated in the request for disclosures
  due to insufficient evidence).

        Argueta also argues legal and factual sufficiency issues with respect to the
  future medical damages. Given the fact that we find only sufficient evidence of
  future medical damages in the amount of $288,000 (in part II.C., below), we
  decline to impose a further cap.

        We overrule Argueta’s evidentiary issue.

II.     Legal and Factual Sufficiency Issues

        Argueta raises both legal and factual sufficiency challenges with respect to
  the jury’s findings.

        A.     Standards of Review

        When reviewing the legal sufficiency of the evidence, we view the evidence
  in the light most favorable to the challenged finding and indulge every reasonable
  inference that would support it. City of Keller v. Wilson, 168 S.W.3d 802, 822
  (Tex. 2005). We credit favorable evidence if a reasonable fact finder could do so
  and disregard contrary evidence unless a reasonable fact finder could not do so. Id.
  at 807, 827. We apply this standard mindful that the jury is the sole judge of the
  credibility of the witnesses and the weight to be given to their testimony. Id. at
  819, 822.

        We sustain a legal sufficiency challenge only when (1) the record discloses a
  complete absence of a vital fact; (2) the court is barred by rules of law or of

                                           7
evidence from giving weight to the only evidence offered to prove a vital fact;
(3) the evidence offered to prove a vital fact is no more than a mere scintilla; or
(4) the evidence establishes conclusively the opposite of the vital fact. Regal Fin.
Co. v. Tex Star Motors, Inc., 355 S.W.3d 595, 603 (Tex. 2010) (citing Merrell Dow
Pharms., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)). More than a scintilla
of evidence exists when the evidence supporting the finding rises to a level that
would enable reasonable and fair-minded people to differ in their conclusions.
Coffman v. Melton, 448 S.W.3d 68, 71 (Tex. App.—Houston [14 Dist.] 2014, pet.
denied).

      When reviewing a factual sufficiency challenge, we consider and weigh all
of the evidence pertinent to the challenged finding. Noble Drilling (US) LLC v.
Deaver, 596 S.W.3d 482, 487 (Tex. App.—Houston [14th Dist.] 2020, no pet.).
We will set aside the challenged finding only if “the credible evidence supporting
the finding is so weak, or so contrary to the overwhelming weight of the evidence,
that the answer should be set aside and a new trial ordered.” Crosstex N. Tex.
Pipeline, L.P. v. Gardiner, 505 S.W.3d 580, 615 (Tex. 2016).

      B.    Liability Findings

      A cause of action for negligence consists of three elements: (1) a legal duty
owed by one party to another, (2) a breach of that duty, and (3) damages
proximately caused by that breach. Van Horn v. Chambers, 970 S.W.2d 542, 544
(Tex. 1998). Incorporating these elements, Question No. 1 asked the jury: “Did
the negligence, if any, of [Argueta] proximately cause the occurrence in question?”
Question No. 1 also provided the following instructions:

      “Negligence,” when used with respect to the conduct of Argueta Bus
      Services, means failure to use a high degree of care, that is, failing to
      do that which a very cautious, competent, and prudent person would
      have done under the same or similar circumstances or doing that
                                         8
      which a very cautious, competent, and prudent person would not have
      done under the same or similar circumstances.
      “High degree of care” means that degree of care that would have been
      used by a very cautious, competent, and prudent person under the
      same or similar circumstances.
      “Proximate cause” means a cause that was a substantial factor in
      bringing about an occurrence, and without which cause such
      occurrence would not have occurred. In order to be a proximate
      cause, the act or omission complained of must be such that a person
      using a high degree of care would have foreseen that the occurrence,
      or some similar occurrence, might reasonably result therefrom. There
      may be more than one proximate cause of an occurrence.
The jury responded “Yes” to Question No. 1.

      Question No. 2 was predicated on an affirmative response to Question No. 1
and asked the jury: “[w]hat sum of money, if paid now in cash, would fairly and
reasonably compensate [Max] for his injuries, if any, that resulted from the
occurrence in question?” The jury assessed $1,893,000 in damages across six
separate categories.

      Challenging these responses, Argueta asserts the evidence is legally and
factually insufficient to support the jury’s findings that (1) Argueta was negligent,
and (2) a causal connection exists between the incident and Max’s claimed injuries.
Where, as here, the parties have not objected at trial to the substance of the law set
forth in the jury question, we review Argueta’s sufficiency challenges in light of
the legal standards contained in the charge. See, e.g., GB Tubulars, Inc. v. Union
Gas Operating Co., 527 S.W.3d 563, 568 (Tex. App.—Houston [14th Dist.] 2017,
pet. denied). We consider each challenge separately.

             1.    Negligence

      Jorissen was the first witness to testify regarding the events surrounding the
incident. At the time the incident occurred, Jorissen had been driving a school bus
                                          9
for approximately two years. Before beginning his afternoon bus route on the day
in question, Jorissen said he completed a “pre-trip inspection” of the bus which
consisted of “[c]hecking of lights, horn, wheels, emergency equipment, emergency
exits, [and] any puddling of fluids.” For the emergency exits, Jorissen testified that
he ensured they could be properly opened and closed.

      After inspecting the school bus, Jorissen said he picked up Max and
approximately twenty other children from an elementary school. Jorissen testified
that the children had assigned seats in the bus indicated by tape above the
windows; according to Jorissen, he confirmed the children were all in their
assigned seats before beginning his route. When he was reviewing pictures of the
bus’s interior that were admitted into evidence, Jorissen did not see the taped seat
assignments. Jorissen also said the bus contained a video recorder “that was
pointed at the students” but it had “never been working.”

      Jorissen said the students would “regularly” switch seats while he was
driving and that Max previously had “move[d] around the bus on occasion.”
Jorissen testified that Max’s assigned seat was approximately ten rows in front of
the emergency exit row. On the day of the incident, Jorissen did not recall seeing
Max “go from up at the front of the bus, walk back ten seats and get into the
emergency row[.]” When asked if it was “okay for a five-year-old to be sitting in
— sitting next to the emergency exit”, Jorissen responded “[n]o.”

      Jorissen testified that he was driving the bus when a child “ran up the aisle”
and said “a little boy had fallen out.” Jorissen stopped the bus and walked “about
three houses” back to where Max was lying on his back in the street. According to
Jorissen, he asked Max “if he was hurt” and Max said “no”. Jorissen carried Max
back to the school bus and waited for Priscilla to pick up Max.

      Jorissen said he did not “have an understanding of how it was that [Max] fell
                                         10
out of the school bus.” Jorissen said he asked the children on the bus how Max fell
out of the emergency exit door; the children said “[t]hey don’t know, that it must
have opened on its own.” When asked if he was “a hundred percent responsible”
for Max’s accident, Jorissen responded: “yes, I am.”

       Jorissen was also questioned at length regarding an interior metal latch
installed on the bus’s emergency exit door after Max’s incident.3 Jorissen said he
did not know who installed the metal latch and denied that the latch was installed
because the emergency exit door “would swing open without having that latch on
there.”    According to Jorissen, he was told the latch was installed to deter
vandalism and theft. Jorissen acknowledged that the latch would make it more
difficult for emergency responders to open the emergency exit door if needed.
Because of this, Jorissen agreed that driving with the metal latch closed was
“against the law, according to [his] understanding of the law.”

       Priscilla testified as Argueta’s corporate representative. Priscilla’s mother
and brother owned the company and Priscilla and Jorissen worked as bus drivers.
Priscilla testified that the bus involved in the incident was purchased from a
“certified collision company” for $4,500; an exhibit admitted during Priscilla’s
       3
        Texas Rule of Evidence 407 provides as follows with respect to evidence of subsequent
remedial measures:
       When measures are taken that would have made an earlier injury or harm less
       likely to occur, evidence of the subsequent measures is not admissible to prove:
       negligence; culpable conduct; a defect in a product or its design; or a need for
       warning or instruction.
       But the court may admit this evidence for another purpose, such as impeachment
       or — if disputed — proving ownership, control, or the feasibility of precautionary
       measures.
Tex. R. Evid. 407. Argueta did not raise in the trial court or on appeal any Rule 407 objections
with respect to evidence of the interior metal latch installed on the emergency exit door after the
incident in question. The jury was not instructed that it could consider this evidence only for a
limited purpose. Accordingly, our sufficiency analysis takes into account this evidence and any
reasonable inferences that may be drawn therefrom.

                                                11
testimony showed the bus was a 1995 model.

      When asked about the cause of the incident, Priscilla said “nobody knows
what happened. What is for certain is that somebody had to have opened the
emergency hatch.” Priscilla testified that this kind of accident had not happened
before. Priscilla agreed that Max should have been in his assigned seat rather than
in the emergency exit row and that it was Jorissen’s “responsibility to make [Max]
sit in the appropriate seat.”

      Priscilla also said the interior metal latch was installed on the bus’s
emergency exit door “a couple weeks after [Max] fell out of that emergency door.”
Priscilla testified that the latch was installed to prevent vandalism and theft.

      Considered together, this evidence is legally and factually sufficient to
support the jury’s finding that Argueta was negligent with respect to the
occurrence in question. Based on this evidence, the jury reasonably could have
concluded that (1) reasonable measures were not taken to ensure Max did not sit in
the emergency exit row, and (2) the bus’s emergency exit door did not work
properly.    Therefore, in accordance with the charge instructions, the jury
reasonably could have found that Argueta failed “to use a high degree of care” and
did not act as “a very cautious, competent, and prudent person would have done
under the same or similar circumstances.”

      We overrule Argueta’s challenge to the jury’s negligence finding.

             2.     Proximate Cause

      Argueta also argues the evidence does not support the jury’s finding that
Max’s injuries were caused by the school bus incident.

      To prevail on a negligence claim, the plaintiff must establish that the
defendant’s negligence was the proximate cause of his injuries. Katy Springs &

                                           12
Mfg., Inc. v. Favalora, 476 S.W.3d 579, 590 (Tex. App.—Houston [14th Dist.]
2015, pet. denied).       To establish proximate cause, the plaintiff must prove
foreseeability and cause in fact. Id. For foreseeability, the plaintiff must show that
the defendant should have anticipated the dangers that its negligent act or omission
created for others. Id. The test for cause in fact is whether the negligent act or
omission was a substantial factor in bringing about the injury, without which the
harm would not have occurred. Id. “Generally, the issue of proximate cause is a
question of fact.” Id.

         Turning to the evidence, we begin with a review of the witness testimony
addressing the immediate aftermath of the incident before proceeding to discuss
the medical experts’ testimony regarding Max’s injuries and their effects.

         According to Jorissen, Max was lying in the street on his back after he fell
from the bus. Jorissen said Max was trying to get up and responded “no” when
asked if he was hurt. Jorissen recalled carrying Max to the bus; Jorissen said Max
was not crying and did not appear seriously injured. Jorissen asked Priscilla to
take Max to his great-grandmother’s workplace. Jorissen gave Max an icepack and
Max placed it on his head. Jorissen recalled seeing scrapes on Max’s knees and
ankle.

         According to Priscilla, she drove to the school bus after receiving Jorissen’s
call and, upon boarding the bus, saw Max standing in the middle aisle. Priscilla
said she did not see that Max had any injuries except for scratches on his knee.
Priscilla agreed that Max looked like a “hurt child” who “wanted his mother.”
Priscilla testified that Max did not appear to be seriously injured and that she did
not think it was necessary to call an ambulance.

         Priscilla drove Max to his great-grandmother’s workplace and walked him
inside. Under the lights, Priscilla recalled that she noticed “like maybe a drop of
                                           13
blood on [Max’s] forehead.” Priscilla told Max’s great-grandmother that “maybe
[she] need[ed] to seek some medical attention for [Max].” Priscilla said that, the
day after the incident, she called Gutierrez to check in on Max because she was
“[v]ery concerned” about him.

        Max’s great-grandmother, Earline Cain, also testified at trial. Cain said that,
when Max was dropped off at her workplace, she “could see [Max] had been
crying and he was very like upset, zombielike.” According to Cain, Priscilla told
her that Max “fell off a bus; but it’s okay.” Cain recalled walking Max back into
her office where he started to vomit. Cain carried Max to her car to drive him
home; on the way to the house, Cain recalled that she had to pull over so Max
could vomit again.

        Cain testified that, when she arrived at the house, Max vomited again.
Gutierrez arrived at the home shortly thereafter and took Max to the emergency
room.       From the emergency room, Max was transported via ambulance to a
children’s hospital. Medical records from the hospital show Max was diagnosed
with a closed skull fracture and a subdural hematoma.

        Gutierrez presented testimony from three medical experts regarding the
extent of and effects from the injuries Max sustained in the incident: Dr. Young (a
psychiatrist), Dr. Harrison (a psychologist), and Dr. Axelrad (a neuropsychiatrist).
We summarize these experts’ testimony below:

        Dr. Young:

        •      Max’s skull fracture and brain bleed constitute a “complicated
               moderate traumatic brain injury.”
        •      Max presently suffers deficits associated with the traumatic brain
               injury. Specifically, there is “a significant disparity difference
               between verbal comprehension and the visual/spatial index.” This
               injury makes it difficult for Max “to get it out and to talk and to

                                           14
      communicate.” With these types of injuries, children “socially . . .
      don’t do so well because they can’t talk it up with the other kids as
      easily.”
•     “Based on a reasonable medical certainty”, this “declarative, spoken,
      pragmatic interactive communication or language weakness” is likely
      to have been caused by Max’s fall from the bus.
•     Dr. Young’s “final diagnosis” is “neurocognitive disorder due to
      traumatic brain injury with a postconcussive syndrome and headaches,
      sustained on or about September 18, 2014 due to falling out of the
      school bus.”
•     Max also exhibits a “disruptive and blunted mood” and is “withdrawn
      and isolative.” Based on his family’s description of him before the
      accident, “[t]here has been a change in personality, in [Max’s]
      emotional presentation.”
•     Max “cries easily [and] appears depressed.” His behavior is “very
      unusual” and indicative “of apathy or depression or continuing
      personality change due to the injury or postconcussive syndrome.”
•     Max has started to see “some dips” in his grades in fourth grade. This
      is consistent with the injuries he suffered because “the academic
      demands are greater” in fourth grade than in earlier grades.
Dr. Harrison:

•     Max had a normal IQ test but has “a significant difference that you
      wouldn’t ordinarily see between his verbal functioning and his
      nonverbal functioning.” Max scored “significantly lower on things
      that were verbal in nature, and that was unusual.”
•     Max’s “level of verbal comprehension was not where it should be
      compared to his overall mental functioning.” Max had trouble with
      “how things fit together and what it means.”
•     “[B]ased on reasonable psychological probability”, the deficiencies
      identified are attributable to Max’s traumatic brain injury.
•     Max was “flat in his affect” — “just kind of humorless, bland and
      flat.” He was monotone and unresponsive.
Dr. Axelrad:
•     Max has “a mild neurocognitive disorder due to traumatic brain

                                 15
             injury” and “some significant problems with his personality
             functioning and his cognitive functioning.”
      •      Max has a “social cognition” deficit as well as “some problems with
             social cognition.”
      •      Max “has problems with motor functioning in the context that his play
             behavior has substantially changed.” “He’s not as actively involved
             with his peers as he was before” and is “having significant problems
             in not wanting to play outside.”
      •      Concluded with a “reasonable medical certainty” that Max “suffers
             currently from a mild neurocognitive disorder due to traumatic brain
             injury.”
Against this backdrop, Argueta offered testimony and evidence challenging the
severity of and the effects from Max’s accident. Medical records from a neurology
visit approximately one month after the incident indicate that Max “need[ed] no
further imaging studies or neurosurgical evaluation.” Additionally, in a medical
questionnaire completed by Gutierrez approximately three months after the
accident, she responded “No” to the following questions: “Does your child show
feelings that concern you or seem strange for their age?” and “Does your child
often do things that seem strange for their age?” Gutierrez also responded “No” to
a question asking if Max had headaches, sleeping problems, frequent stomach
aches, or a lack of energy.

      In medical records from a March 2016 visit to a neurologist, the doctor
concluded that Max’s neurological exam was “unremarkable”.          The doctor’s
assessment also stated that Max had “no residual symptoms” from the traumatic
brain injury.    Argueta’s counsel also elicited testimony from Dr. Axelrad
acknowledging that Max has not received any additional medical treatment in the
four years preceding trial.

      Finally, Argueta presented expert medical testimony from Dr. Clark, a child


                                        16
neurologist. Dr. Clark testified that Max had a “completely normal neurologic
examination.” Dr. Clark did not anticipate that Max would have future problems
stemming from the incident.

      Viewed in the light most favorable to the challenged finding and indulging
all reasonable inferences, this evidence is legally sufficient to support the jury’s
finding that Argueta’s negligence caused the claimed injuries. See City of Keller,
168 S.W.3d at 822. The evidence shows that Max fell from the bus, was bleeding
from the head, and was vomiting before he was taken to the hospital. At the
hospital, Max was diagnosed with a skull fracture and a subdural hematoma.
Gutierrez’s experts opined that, to a reasonable medical probability, these injuries
caused Max to have difficulties with verbal comprehension, communication, and
social cognition as well as mood changes including apathy and depression.

      Likewise, the challenged finding is also supported by factually sufficient
evidence. See Noble Drilling (US) LLC, 596 S.W.3d at 487. The jury heard
testimony and evidence challenging the extent of Max’s injuries, including
Jorissen’s and Priscilla’s accounts of the incident, medical records stating that
Max’s injuries were not severe, and the testimony of Dr. Clark. But this evidence
is not so overwhelming as to render evidence in support of the finding factually
insufficient. It was within the jury’s province to weigh conflicting evidence and to
resolve disputed issues of fact, and we decline to disturb that determination on
appeal. See Gunn v. McCoy, 554 S.W.3d 645, 662-63 (Tex. 2018) (if evidence,
including expert testimony, conflicts, “it is normally the province of the jury to
determine which evidence to credit”).

      We overrule Argueta’s proximate cause challenge.




                                        17
      C.     Damage Assessments

      Argueta challenges the legal and factually sufficiency of the evidence
supporting the following damage assessments:

      •      $300,000 for Max’s past physical pain and mental anguish;
      •      $300,000 for Max’s future physical pain and mental anguish;
      •      $288,000 for Max’s future medical expenses from the time of trial
             until he reaches age 18; and
      •      $1,000,000 for Max’s future medical expenses after the age of 18.

We consider these categories of expenses separately.

             1.     Physical Pain and Mental Anguish

      Under Texas law, damages for mental anguish are recoverable in virtually
all personal injury actions, including negligence. Katy Springs & Mfg., Inc., 476
S.W.3d at 594. To support an award of mental anguish damages, the plaintiff must
show (1) direct evidence of the nature, duration, or severity of the plaintiff’s
anguish, thus establishing a substantial disruption in the plaintiff’s daily routine, or
(2) other evidence of a high degree of mental pain and distress that is more than
mere worry, anxiety, vexation, embarrassment, or anger. Patel v. Hussain, 485
S.W.3d 153, 178 (Tex. App.—Houston [14th Dist.] 2016, no pet.). The plaintiff
must demonstrate a reasonable probability that he will suffer compensable mental
anguish in the future. PNS Stores, Inc. v. Munguia, 484 S.W.3d 503, 517 (Tex.
App.—Houston [14th Dist.] 2016, no pet.).

      Proof of mental anguish may include “painful emotions such as grief, severe
disappointment, indignation, wounded pride, shame, despair, public humiliation, or
a combination of any or all of those feelings.” Plasencia v. Burton, 440 S.W.3d
139, 148 (Tex. App.—Houston [14th Dist.] 2013, no pet.). “Mental anguish also
may include the loss of enjoyment of life.” Hussain, 485 S.W.3d at 178.
                                          18
      Plaintiffs also may recover for physical pain. PNS Stores, Inc., 484 S.W.3d
at 517. Damages for future physical pain are recoverable if a jury could reasonably
infer that the plaintiff will feel physical pain in the future. Id.

      “The process of awarding damages for amorphous, discretionary injuries
such as physical pain and mental anguish is inherently difficult because the alleged
injury is a subjective, unliquidated, nonpecuniary loss.”             Id. at 518; see also
Figueroa v. Davis, 318 S.W.3d 53, 62 (Tex. App.—Houston [1st Dist.] 2010, no
pet.) (“The amounts of damages awarded for pain and suffering . . . are necessarily
speculative and each case must be judged on its own facts.”). “[T] he impossibility
of any exact evaluation of mental anguish requires that juries be given a measure
of discretion in finding damages.” Saenz v. Fid. & Guar. Ins. Underwriters, 925
S.W.2d 607, 614 (Tex. 1996). But despite this broad discretion, there must be
some evidence to justify the amount awarded — juries “cannot simply pick a
number and put it in the blank.” Id.

Past Physical Pain and Mental Anguish

      Here, legally and factually sufficient evidence supports the jury’s assessment
of $300,000 in damages for Max’s past physical pain and mental anguish.

      Based on the evidence, the jury reasonably could have concluded Max
suffered significant pain and distress the day of the incident — feelings likely
exacerbated by the fact that Max was only five years old at the time. The evidence
showed that Max fell from a moving school bus and hit his head on the pavement.
When Max was dropped off at Cain’s workplace later that afternoon, he was
bleeding from an injury on his head and repeatedly vomited. According to Cain,
she “could see [Max] had been crying and he was very like upset, zombielike.”
Cain recalled that Max continued to vomit until Gutierrez took him to the
emergency room, after which he was transferred via ambulance to the hospital.
                                            19
Taken together, this sequence of events would be highly distressing to a five-year-
old child.

      Other evidence indicated that, post-accident, Max’s personality and
disposition substantially changed.    See PNS Stores, Inc., 484 S.W.3d at 518
(evidence that the plaintiff’s “personality has changed for the worse” relevant to
sufficiency analysis for mental anguish damages); Katy Springs & Mfg., Inc., 476
S.W.3d at 597 (in mental anguish sufficiency analysis, the court considered
evidence of the plaintiff’s “attitudinal changes and the attendant hardships”); see
also Section II.B.2, supra.

      The testimony from Dr. Young, Dr. Harrison, and Dr. Axelrad comports
with that from Gutierrez and Cain regarding Max’s personality and disposition
after the accident. According to Gutierrez, before the accident Max was outgoing,
happy, and “would talk a lot.” But after the accident, Gutierrez said Max was no
longer outgoing and became “clingy”. Gutierrez testified that Max is “emotional”,
“cries easily”, and is more of a loner now. Gutierrez described an incident where
Max refused to go on a school field trip and instead chose to stay at school.

      According to Cain, Max is “totally different” after the accident. Cain said
Max does not play outside as much anymore and spends a lot of time in his room
laying down. Cain said Max frequently complains of headaches.

      This evidence, taken together, supports the conclusion that Max suffered a
high degree of pain and mental distress and underwent a substantial disruption of
his daily routine. The evidence also indicates that the distress and disruption were
ongoing in the five-year period between the accident and trial. This evidence is
legally and factually sufficient to support the jury’s $300,000 assessment for past
physical pain and mental anguish.


                                         20
Future Physical Pain and Mental Anguish

      Likewise, legally and factually sufficient evidence supports the jury’s
assessment of $300,000 in damages for Max’s future physical pain and mental
anguish.

      Gutierrez’s medical experts opined that Max would continue to suffer from
the issues described above. Dr. Young recommended that Max receive weekly
medical and psychological treatment for his problems and advised that treatment
be revisited at “major developmental stages”. Similarly, Dr. Axelrad testified that
Max will not be able to “cure his brain damage” and recommended that Max
receive long-term care from a child psychologist. Dr. Axelrad also testified that,
based on changes he observed following the three-year period between his first and
second visit with Max, he “fe[lt] stronger that [Max] needs to be under the care of
a child psychiatrist.” Dr. Harrison opined that Max’s cognitive difficulties would
manifest more prominently beginning in the fourth grade, when curriculum shifted
to a bigger focus on “critical thinking”.

      The evidence also showed that from the date of the accident through trial,
Max’s cognitive and emotional issues persisted. From this evidence, the jury
reasonably could infer that Max would continue to deal with such issues after trial.
Considered in light of other assessments for future physical pain and mental
anguish, the jury’s award for future physical pain and mental anguish is not
excessive. See, e.g., Turner v. Duggin, 532 S.W.3d 473, 481-42, 484-46 (Tex.
App.—Texarkana 2017, no pet.) (the plaintiff was injured when she was bit on the
leg by a dog; appellate court affirmed award of $350,000 for future pain and
mental anguish); PNS Stores, Inc., 484 S.W.3d at 508, 517-18 (the plaintiff was
injured when he was hit on the head by two bottles of deck wash that fell from a
store shelf; appellate court affirmed award of $520,000 for future pain and mental

                                            21
anguish). Therefore, the evidence is legally and factually sufficient to support the
jury’s $300,000 assessment for Max’s future physical pain and mental anguish.

      We overrule Argueta’s challenge to the jury’s damage assessments for past
and future physical pain and mental anguish.

             2.     Medical Care Expenses

      To recover future medical expenses, a plaintiff must produce evidence
showing (1) a reasonable probability that medical expenses will be incurred in the
future, and (2) the probable amount of those expenses. Gunn v. McCoy, 489
S.W.3d 75, 112 (Tex. App.—Houston [14th Dist.] 2016), aff’d, 554 S.W.3d 645
(Tex. 2018). Although the preferred method to prove future medical expenses is
through expert medical testimony, “no precise evidence is required to support an
award for future medical costs.” Id. Like other types of personal injury damages,
it is within the jury’s sound discretion to determine what amount, if any, to award
in future medical expenses. Id. This standard of review does not mean, however,
that a reviewing court will uphold a jury award for future medical expenses when
there is no evidence to support the finding. Id.

Future Medical Expenses from the Time of Trial Until Max Turns 18

      The jury assessed $288,000 for Max’s future medical expenses from the
time of trial until he turns 18 years old. At the time of trial, Max was 10 years old.

      Dr. Young and Dr. Axelrad provided the following testimony regarding
Max’s future medical expenses:

      Dr. Young:

      •      Dr. Young recommended that Max participate in psychotherapy and
             family therapy at major developmental stages: middle school, junior
             high, and high school graduation.

                                          22
      •     Dr. Young acknowledged he did not know how “sticky [Max’s]
            problems are.” Dr. Young did not know whether Max’s cognitive and
            emotional issues would get worse.
      •     Dr. Young opined that psychotherapy fees can range from $100-300
            an hour.
      •     Dr. Young opined that medication monitoring can cost $200-300 a
            session.
      •     In the “[b]est case scenario”, Dr. Young said Max would need six to
            eight treatment sessions. In the “worst case scenario”, Max would
            need treatment “for a couple of years or more.”
      •     With Max’s present condition, Dr. Young recommended weekly
            sessions “for the better part of a year.” Dr. Young also opined that
            Max may need additional treatment if he develops difficulties with
            “withdrawal, isolation, depression, [and] communication.”
      Dr. Axelrad:
      •     Dr. Axelrad recommended that Max be “under the care of a child
            psychiatrist” for “an indefinite period of time.”
      •     Dr. Axelrad opined that a child psychiatrist’s fees on a monthly basis
            would be $250-300 a session.
      •     Dr. Axelrad recommended that Max also see “a child psychologist or
            child therapist . . . every week to 10 day to two weeks.” Dr. Axelrad
            opined that these fees would cost $200 an hour.
      •     Dr. Axelrad recommended Max meet with a pediatric neurologist to
            assess Max’s headaches.
      •     If Max was prescribed medications, Dr. Axelrad recommended that
            those medications be monitored monthly.
This evidence is sufficient to support the jury’s assessment of $288,000 in future
medical expenses from the time of trial until Max is 18 years old. This amount
reasonably could have been predicated on Dr. Young’s and Dr. Axelrad’s estimates
of long-term costs for weekly sessions with a child psychiatrist and a child
psychologist as well as medication monitoring for the eight years remaining until
Max turns 18 years old.

                                       23
      We overrule Argueta’s challenge to the jury’s assessment of $288,000 for
Max’s future medical expenses from the time of trial until he turns 18 years old.

Future Medical Expenses After Max Turns 18

      The jury assessed $1,000,000 for Max’s future medical expenses after he
turns 18 years old.

      However, the only evidence addressing Max’s future medical expenses is the
testimony from Dr. Young and Dr. Axelrad discussed above. The record does not
contain any evidence of future medical expenses that will be incurred after Max is
18 years old. Because the record discloses a complete absence of evidence on this
point, the jury’s assessment of $1,000,000 for Max’s future medical expenses after
he turns 18 years old lacks legally sufficient evidence. See Regal Fin. Co., 355
S.W.3d at 603. We sustain Argueta’s challenge to this damage assessment.

                                   CONCLUSION

      We reverse the portion of the trial court’s judgment awarding Gutierrez
$1,000,000 in damages for Max’s future medical expenses after he turns 18 years
old and render judgment that Gutierrez take nothing on this category of damages.
We affirm the remainder of the judgment.




                                       /s/    Meagan Hassan
                                              Justice


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.



                                         24